EXHIBIT 10.21

 

DRESSER-RAND GROUP INC.

GRANT NOTICE FOR 2008 STOCK INCENTIVE PLAN
RESTRICTED STOCK

FOR GOOD AND VALUABLE CONSIDERATION, Dresser-Rand Group Inc. (the "Company"),
hereby grants to Grantee named below the number of Common Shares
(the "Restricted Shares") specified below (the “Award”), upon the terms and
subject to the conditions set forth in this Grant Notice, the Dresser-Rand Group
Inc. 2008 Stock Incentive Plan (the “Plan”) and the Standard Terms and
Conditions (the “Standard Terms and Conditions”) adopted under such Plan and
provided to Grantee, each as amended from time to time.    Grantee must formally
accept the grant of Restricted Shares within 90 days following the Grant Date
specified in the Grant Notice; if Grantee fails to do so, Grantee’s Restricted
Shares will be forfeited and Grantee will have no further rights with respect to
such Restricted Shares.    Each Restricted Share is subject to the conditions
set forth in this Grant Notice, the Plan and the Standard Terms and Conditions.
   This Award is granted pursuant to the Plan and is subject to and qualified in
its entirety by the Standard Terms and Conditions.  The Standard Terms and
Conditions may be accessed through Grantee’s personal Morgan Stanley
Smith Barney Benefit Access® account (www.benefitaccess.com)  in the Plan
Documents section.

 

Name of Grantee:

 

Grant Date:

 

Number of restricted stock units subject to the Award:

 

Vesting Schedule:

 

By accepting this Grant Notice, Grantee acknowledges that he or she has received
and read, and agrees that this Award shall be subject to, the terms of this
Grant Notice, the Plan and the Standard Terms and Conditions.

 

DRESSER-RAND GROUP INC.

 

 

By: /s/ VINCENT R. VOLPE JR.

Name: Vincent R. Volpe Jr.

Title: President and Chief Executive Officer

 



 



--------------------------------------------------------------------------------